Exhibit 10(b)

EXECUTION COPY

SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS

Jeffrey S. Shuman

The intent of this Separation Agreement and Release of All Claims (“Agreement”)
is to mutually and finally resolve all matters relating to your employment with
and involuntary separation from Harris Corporation (“Harris”). All disputes
between you and Harris have been settled and you have agreed to enter into a
full and binding settlement releasing Harris from any and all liability.

 

1. Separation Date. Your employment with Harris will end at close of business on
August 31, 2012 (your “Separation Date”). Your last day providing services as
Senior Vice President, Chief Human Resources and Administrative Officer will be
July 23, 2012. From that date until your Separation Date (your “Transition
Period”), you agree to remain available to facilitate an orderly transition of
your responsibilities, including to answer questions, provide information,
attend meetings and perform such other services as reasonably requested. Your
employment records will reflect that you are eligible for rehire at Harris.

 

2. Transition Period Pay. For services performed during the Transition Period,
Harris will continue to pay you your annual base salary at the rate currently in
effect (your “Transition Pay”). Your Transition Pay will be paid to you in a
lump sum on January 28, 2013 (or if earlier, within ninety (90) days following
your death).

 

3. Separation Pay. Pursuant to the December 12, 2008 Addendum to your Offer
Letter from Harris dated July 5, 2005 (such offer letter and addendum
collectively, the “Offer Letter”), as a result of your involuntary separation
from Harris you are entitled to a lump sum amount equal to $477,793 (i.e., the
aggregate of your current base salary of $425,000 and your pro-rata Fiscal Year
2012 Annual Incentive Plan target of $52,793) (the “Separation Pay”). But for
the application of the six-month delay under Section 409A of the Internal
Revenue Code (“Section 409A”) due to your status as a Specified Employee (the
“Specified Employee Requirement”), your Separation Pay would have been paid to
you within sixty (60) days following your separation from service. Due to the
Specified Employee Requirement, no separation pay may be paid to you during the
period beginning on the date of your separation from service and ending on the
date that is six months following the date of your separation from service (or
if earlier, on the date of your death). Accordingly, your Separation Pay will be
paid to you in a lump sum on January 28, 2013 (or if earlier, within ninety
(90) days following your death). You acknowledge and agree that the payment
described in this Section 3 is conditional on your timely executing and
delivering this Agreement to Harris and not revoking the Release of All Claims
set forth herein.

 

4. Benefits Coverage. Effective as of the Separation Date, you will cease to be
eligible for the employee benefit plans, programs and arrangements maintained by
Harris in accordance with the applicable terms thereof. You will be offered the
opportunity to elect continued coverage for yourself and your qualifying
dependents under the Harris Medical, Dental, Vision Care, and Health Care
Spending Account Plans in accordance with the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”).

 

5. Vacation Pay. As soon as practicable but no later than thirty (30) days
following the Separation Date, Harris will pay you in a lump sum for any unused
accrued vacation time as of your Separation Date.

 

   Page 1 of 8   



--------------------------------------------------------------------------------

6. Retirement Plan Participation. Benefit accruals and contributions under the
Retirement Plan and Supplemental Executive Retirement Plan, including matching
contributions, will end as of your Separation Date; provided, however, that your
deferral elections with respect to (i) the lump sum payment to you pursuant to
Section 5 of this Agreement with respect to unused accrued vacation and (ii) the
compensation, if any, payable to you pursuant to the Fiscal Year 2012
Performance Reward Plan or Fiscal Year 2012 Annual Incentive Plan shall remain
in full force and effect.

 

7. Performance Reward Plan (PRP). The timing and amount of payment owed to you
under the Fiscal Year 2012 PRP will be governed by the terms and conditions of
that plan. Payment, if any, will be based on your Fiscal Year 2012 eligible
earnings and will be made in September 2012. The separation pay you receive
pursuant to this Agreement is not considered eligible earnings for purposes of
PRP.

Harris will pay you the lump sum amount you are entitled to receive as a Fiscal
Year 2013 PRP payment pursuant to the terms of the PRP. The timing and amount of
payment owed to you under the Fiscal 2013 PRP will be governed by that plan. It
is currently estimated that such amount will be $1,593.

 

8. Annual Incentive Plan (AIP). The timing and amount of payment owed to you
under the Fiscal Year 2012 AIP will be governed by the terms and conditions of
the AIP. Payment, if any, will be made in September 2012. Payment will be based
on the company’s financial results and its assessment of your individual
performance against established goals.

Harris will pay you the lump sum amount you are entitled to receive as a Fiscal
Year 2013 AIP payment pursuant to the terms of the AIP and this Agreement. The
timing and amount of payment owed to you under the Fiscal Year 2013 AIP will be
governed by the terms and conditions of the AIP using your Fiscal Year 2012
target as the Fiscal 2013 target.

 

9. Stock Options. The vesting (if any) and exercisability of the stock options
you hold as of the Separation Date will be governed by the terms of the
applicable Harris Equity Incentive Plan(s) and terms and conditions thereunder
in effect at the time of the grant.

 

10. Performance Share/Unit Awards. Each outstanding performance share/unit award
which you hold as of the Separation Date will, notwithstanding your separation
and the terms and conditions initially applicable to such award, remain
outstanding and eligible to vest, as if you had remained employed by Harris.
Final payout of such performance share/unit awards shall remain subject to
adjustment for company financial performance, as of the end of the performance
period. Except as modified by the provisions of this Section 10, such awards
will continue to be governed by the applicable Harris Equity Incentive Plan(s)
and terms and conditions thereunder in effect at the time of the grant.
Dividends will be paid in cash on the performance-adjusted payouts. To the
extent payable, such awards will be settled in shares in September following the
end of the applicable performance period.

 

11. Restricted Unit Awards. Each restricted unit award which you hold as of the
Separation Date will, notwithstanding your separation and the terms and
conditions initially applicable to such award, remain outstanding and eligible
to vest, as if you had remained employed by Harris, as of the completion of the
applicable restricted period. Except as modified by the provisions of this
Section 11, such awards will continue to be governed by the applicable Harris
Equity Incentive Plan(s) and terms and conditions thereunder in effect at the
time of the grant. Such awards will be settled in shares following the end of
the applicable restricted period.

 

   Page 2 of 8   



--------------------------------------------------------------------------------

12. Post-Employment Transition Services. During the period from the Separation
Date through January 31, 2013, you agree to make yourself available to
facilitate an orderly transition of your responsibilities, including to answer
questions, provide information, attend meetings and perform such other services
as reasonably requested. Such services will be performed on mutually agreed upon
dates and shall not unreasonably interfere with your other business or personal
activities. As consideration for such services, you will receive a lump sum
amount equal to $130,000, payable on February 1, 2013 (or if earlier, within
ninety (90) days following your death).

You acknowledge and agree that you will provide such services as an independent
contractor of Harris and that following the Separation Date you will not be
considered for any purpose to be an employee or agent of Harris or have the
authority to speak on behalf of or bind Harris. You further acknowledge and
agree that following the Separation Date you will not be eligible for any
employee benefit plans, programs or arrangements maintained by Harris, and you
expressly disclaim any right to participate in such plans, programs or
arrangements.

 

13. No Further Benefits. Unless otherwise expressly provided herein or pursuant
to applicable employee compensation or benefit arrangements, you will not be
entitled to any pay, compensation, severance, insurance, or employment benefits
from Harris after your Separation Date. You acknowledge and agree that the
payments and benefits specified under this Agreement satisfy in their entirety
any and all obligations of Harris to you under your Offer Letter, the Harris
Corporation Severance Pay Plan, any other severance program, policy or
arrangement maintained by Harris or otherwise.

 

14. Executive Change in Control Severance and Indemnification Agreements;
Resignation from Office. You acknowledge that effective as of the Separation
Date, based on this Agreement and the consideration you receive pursuant hereto,
and notwithstanding any provision therein to the contrary, the Amended and
Restated Executive Change in Control Severance Agreement between you and Harris
dated December 17, 2008 (the “Severance Agreement”) and the Indemnification
Agreement between you and Harris dated October 28, 2005 (the “Indemnification
Agreement”) are terminated in their entirety by mutual agreement and no longer
have any force or effect. Notwithstanding the foregoing, obligations of Harris
under the Indemnification Agreement with respect to your activity prior to the
Separation Date shall continue in accordance with Section 15 of the
Indemnification Agreement. You agree that no later than the Separation Date you
will resign from any offices, directorships, committee memberships or other
positions you hold with Harris or any of its affiliates. You agree to execute
any documents provided by Harris to effectuate your resignation from such
offices, directorships, committee memberships or other positions.

 

15. Releasees. For purposes of this Agreement, “Releasees” include Harris and
its affiliated companies and their officers, directors, shareholders, employees,
agents, representatives, plans, trusts, administrators, fiduciaries, insurance
companies, successors, and assigns.

 

16. Release of All Claims. You, on behalf of yourself and your personal and
legal representatives, heirs, executors, successors and assigns, hereby
acknowledge full and complete satisfaction of, and fully and forever waive,
release, and discharge Releasees from, any and all claims, causes of action,
demands, liabilities, damages, obligations, and debts (collectively referenced
as “Claims”), of every kind and nature, whether known or unknown, suspected or
unsuspected, that you hold as of the date you sign this Agreement, or at any
time previously held, against any Releasee, arising out of any matter whatsoever
(except for breach of this Agreement). This release specifically includes, but
is not limited to, any and all Claims:

 

  a. Arising out of or in any way related to your employment with or separation
from Harris, or any contract or agreement between you and Harris;

 

   Page 3 of 8   



--------------------------------------------------------------------------------

  b. Arising under or based on the Equal Pay Act of 1963 (EPA); Title VII of the
Civil Rights Act of 1964, as amended (Title VII); Section 1981 of the Civil
Rights Act of 1866 (42 U.S.C. §1981); the Civil Rights Act of 1991 (42 U.S.C.
§1981a); the Americans with Disabilities Act of 1990, as amended (ADA); the
Family and Medical Leave Act of 1993, as amended (FMLA); the Genetic Information
Nondiscrimination Act of 2008 (GINA); the National Labor Relations Act (NLRA);
the Worker Adjustment and Retraining Notification Act of 1988 (WARN); the
Uniform Services Employment and Reemployment Rights Act (USERRA); the
Rehabilitation Act of 1973; the Occupational Safety and Health Act (OSHA); the
Employee Retirement Income Security Act of 1974 (ERISA) (except claims for
vested benefits, if any, to which you are legally entitled); the False Claims
Act; Title VIII of the Corporate and Criminal Fraud and Accountability Act, as
amended (18 U.S.C. §1514A) (Sarbanes-Oxley Act); the federal Whistleblower
Protection Act and any state whistleblower protection statute(s); the Florida
Civil Rights Act or any other fair employment practice statute(s) of any state;

 

  c. Arising under or based on any other federal, state, county or local law,
statute, ordinance, decision, order, policy or regulation prohibiting employment
discrimination; providing for the payment of wages or benefits (including
overtime and workers’ compensation); or otherwise creating rights or claims for
employees, including, but not limited to, any and all claims alleging breach of
public policy; the implied obligation of good faith and fair dealing; or any
express, implied, oral or written contract, handbook, manual, policy statement
or employment practice; or alleging misrepresentation; defamation; libel;
slander; interference with contractual relations; intentional or negligent
infliction of emotional distress; invasion of privacy; assault; battery; fraud;
negligence; harassment; retaliation; or wrongful discharge; and

 

  d. Arising under or based on the Age Discrimination in Employment Act of 1967
(“ADEA”), as amended by the Older Workers Benefit Protection Act (“OWBPA”), and
alleging a violation thereof by any Releasee, at any time on or prior to the
date this Agreement is executed.

 

17. Filing an Action Despite Release. You agree that you will not file a civil
action, lawsuit or administrative proceeding against any Releasee with respect
to any of the Claims released herein (this does not include claims which, by
law, cannot be waived). This provision prohibits you from recovering monetary or
other relief in any legal proceeding brought by you or on your behalf, but does
not apply to or limit your right to initiate or participate in an EEOC or other
administrative proceeding in which you do not seek personal relief. This
provision also does not preclude you from bringing suit to challenge the
validity or enforceability of this Agreement under the ADEA, as amended by the
OWBPA.

 

18. Return of Property. You agree that, no later than your Separation Date, you
will return to Harris all company information and property, in whatever form,
including but not limited to documents, records, reports, notebooks, drawings,
photographs, technical data, credit cards, keys, equipment, computer software,
supplies, or other information or property containing confidential or
proprietary information of Harris or its affiliates, and you agree that you will
not retain copies of same. You further certify that, no later than your
Separation Date, you will permanently delete from your personal computers,
tablets or storage devices any and all documents and/or information relating to
Harris and its affiliates.

 

   Page 4 of 8   



--------------------------------------------------------------------------------

19. Confidentiality. In addition to your agreement to return company information
and property to Harris, you acknowledge that, while employed by Harris, you had
access to, acquired and/or assisted in the development of confidential and
proprietary information, inventions, and trade secrets relating to the present
and anticipated business and operations of Harris or its affiliates, including
without limitation: research projects; manufacturing processes; sales and
marketing methods; business opportunities; marketing plans; sales forecasts and
product plans; distributor and customer pricing information; personnel data
regarding employees of Harris or its affiliates, including salaries; and other
information of a similar confidential nature not available to the public. You
agree to keep confidential and not to disclose or use such confidential or
proprietary information without the written consent of Harris or until such time
as the information becomes public knowledge. You further agree not to use or
disclose such confidential or proprietary information to solicit business
directly or indirectly on behalf of any subsequent employer from any present or
prospective customer(s) of Harris or its affiliates. You understand that these
obligations continue even after you leave Harris’ employ.

 

20. Non-Solicitation. Commencing on the date hereof and continuing through
August 31, 2014, you agree that you will not (personally or through any person
or entity) solicit, recruit, encourage, or induce any employees, directors,
consultants, contractors, subcontractors or agents to leave the employ or
service of Harris or any of its divisions, subsidiaries or affiliates, either on
your own behalf or on behalf of any other person or entity. You also agree that
this restriction is reasonable and necessary for the protection of Harris’
legitimate business interests and that a violation of this restriction will
cause irreparable harm to Harris.

 

21. Standards of Business Conduct. You acknowledge that you have read and
understand Harris’ Standards of Business Conduct and that you do not have any
information or knowledge as to non-compliance with, or violation of, the
policies and standards set forth therein.

 

22. Non-Disparagement. You agree that you will not criticize, disparage, defame,
or otherwise attempt to impugn the character, integrity or reputation of
Releasees or the products or services of Harris and its affiliates (verbally, in
writing or otherwise), nor will you unlawfully interfere with any of the
business relationships of Harris and its affiliates.

 

23. Breach of Agreement. If you file or permit to be filed any civil action,
lawsuit, or administrative proceeding against any Releasee seeking personal
legal or equitable relief in connection with any matter relating to your
employment with or separation from Harris, breach the restrictive covenants
applicable to you under this Agreement or otherwise breach a provision of this
Agreement, in addition to any other rights, remedies, or defenses Harris or the
other Releasees may have, Harris may: (1) immediately terminate this Agreement,
if still in effect, without further obligation or liability to you of any kind;
(2) recover from you the aggregate dollar value of all pay, insurance, and other
benefits provided to you following the Separation Date; and (3) recover from you
all damages, costs and expenses, including reasonable attorneys’ fees and costs,
incurred by Harris or the other Releasee(s) in defending such civil action,
lawsuit or administrative proceeding or in connection with such breach. You
further agree that any breach or threatened breach by you, intentional or
otherwise, of the non-solicitation or other provisions of this Agreement will
entitle Harris, in addition to other available remedies, to a temporary or
permanent injunction or any other appropriate degree of specific performance
(without bond or security being required) in order to enjoin such breach or
threatened breach.

 

   Page 5 of 8   



--------------------------------------------------------------------------------

24. No Admission of Liability. By entering into this Agreement, Harris does not
admit to, and expressly denies, any liability or wrongdoing. In addition, you
acknowledge and agree that this Agreement may not be used as evidence to claim
or prove any alleged wrongdoing by Harris, other than failure to comply with the
terms of this Agreement.

 

25. Acknowledgement of ADEA Rights. You acknowledge as follows:

 

  a. You are advised to consult with an attorney or other representative of your
choice prior to signing this Agreement;

 

  b. By executing this Agreement, you waive all rights or claims, if any, that
you have or may have against any Releasee under the ADEA, as amended by the
OWBPA, and under any state or local laws prohibiting age discrimination;

 

  c. You are waiving rights and claims that you may have under the ADEA in
exchange for consideration that is additional to anything of value to which you
are already entitled;

 

  d. You are not waiving rights and claims that you may have under the ADEA that
may arise after the date this Agreement is signed;

 

  e. You fully understand this Agreement and are signing it voluntarily and of
your own free will;

 

  f. You received this Agreement on or prior to your Separation Date, and you
have up to 21 calendar days from that date to consider whether to sign it;

 

  g. If you wish to sign this Agreement prior to the expiration of the 21-day
period explained above, you may do so;

 

  h. You have 7 calendar days following the date you sign this Agreement to
revoke your release of claims under the ADEA, and your release of such claims
will not become effective until the revocation period has expired without your
revoking it (at which time it will become fully enforceable and irrevocable);
and

 

  i. To revoke your release of claims under the ADEA, you must deliver to Harris
(via both U.S. mail and facsimile), within the 7-day revocation period, a signed
written statement that you revoke your release of claims under the ADEA. The
revocation must be postmarked within the period stated above and addressed to:

Scott T. Mikuen

Vice President, General Counsel and Secretary

Harris Corporation

1025 W NASA Blvd

Melbourne, Florida 32919

Facsimile No. 321-727-9616

If you revoke your release of claims under the ADEA, you understand that you
will not be entitled to receive the separation pay and other benefits described
herein.

 

26.

Section 409A. This Agreement will be interpreted and construed in a manner that
avoids the imposition of taxes and other penalties under Section 409A (“409A
Penalties”). In the event that the terms of this Agreement provide deferred
compensation within the meaning of Section 409A and do not comply with such
section and regulations promulgated thereunder, the parties will cooperate
diligently to amend the terms of this Agreement to

 

   Page 6 of 8   



--------------------------------------------------------------------------------

  avoid 409A Penalties, to the extent possible. In addition, in the event that
the terms of this Agreement provide deferred compensation within the meaning of
Section 409A, each payment of separation pay or other amount, or provision of
benefits, pursuant to this Agreement will constitute a “separately identified”
amount within the meaning of Treasury Reg. §1.409A-2(b)(2). Notwithstanding the
foregoing, no particular tax result with respect to any income recognized in
connection with this Agreement is guaranteed, and under no circumstances will
Harris be responsible for any taxes, penalties, interest or other losses or
expenses incurred by you due to any failure to comply with Section 409A.

 

27. Entire Understanding. This Agreement constitutes the entire agreement
between you and Harris with respect to the subjects addressed herein. However,
this Agreement is not intended to supersede the provisions of your Harris
Employee Agreement dated August 15, 2005, a copy of which has been provided to
you, or any other obligations you may have regarding confidentiality,
non-disclosure, intellectual property, ownership of inventions, non-competition
and/or non-solicitation pursuant to any agreement with Harris.

 

28. Withholding. Notwithstanding any other provision of this Agreement, Harris
may withhold from amounts payable under this Agreement all amounts that are
required or authorized to be withheld, including, but not limited to, federal,
state, local and foreign taxes to be withheld by applicable laws or regulations.

 

29. Successors and Assigns. This Agreement will be binding in all respects upon,
and will inure to the benefit of, the parties’ representatives, heirs,
executors, successors, and assigns.

 

30. Governing Law. The validity and interpretation of this Agreement will be
governed by Florida law without giving effect to principles of conflicts of law.
The parties stipulate that jurisdiction and venue will lie exclusively in
Brevard County, Florida or the United States District Court for the Middle
District of Florida for any action involving the validity, interpretation and
enforcement of this Agreement, for any claim for breach of this Agreement, and
for damages or any other relief sought under this Agreement.

 

31. Severability. If any of the provisions herein are determined to be invalid
by a court, arbitrator, or government agency of competent jurisdiction, it is
agreed that such determination will not affect the enforceability of the other
provisions herein.

 

32. Preparation of Agreement. This Agreement will be interpreted in accordance
with the plain meaning of its terms and not strictly for or against any of the
parties hereto. Regardless of which party initially drafted this Agreement, it
will not be construed against any one party, and will be construed and enforced
as a mutually-prepared document.

 

33. Burden of Proof. Any party contesting the validity or enforceability of any
term of this Agreement will be required to prove by clear and convincing
evidence fraud, concealment, failure to disclose material information,
unconscionability, misrepresentation, or mistake of fact or law.

 

34. Counterparts and Telecopies. This Agreement may be executed in counterparts
or by copies transmitted electronically, all of which have the same force and
effect as the original.

PLEASE READ AND CAREFULLY CONSIDER THIS AGREEMENT BEFORE SIGNING IT. THIS
AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS, INCLUDING BUT NOT
LIMITED TO THOSE MADE UNDER FEDERAL, STATE, AND/OR LOCAL LAWS PROHIBITING
DISCRIMINATION IN EMPLOYMENT, TO THE EXTENT PERMITTED BY LAW.

 

   Page 7 of 8   



--------------------------------------------------------------------------------

YOU AFFIRM AND ACKNOWLEDGE THAT, EXCEPT AS OTHERWISE PROVIDED HEREIN, HARRIS HAS
PAID YOU ANY AND ALL WAGES, BONUSES, COMMISSIONS, INCENTIVES, SEVERANCE PAY,
AND/OR VACATION PAY OWED TO YOU AS A RESULT OF YOUR EMPLOYMENT BY HARRIS, AND
YOU AGREE THAT NO SUCH FURTHER PAYMENTS OR AMOUNTS ARE OR WILL BE OWED.

Agreed to:

 

Employee:     Harris Corporation

/s/ Jeffery S. Shuman

    By:  

/s/ Daniel R. Pearson

Signature     Name: Daniel R. Pearson     Title: Executive Vice President, Chief
Operating Officer

Jeffery S. Shuman

    Date: August 21, 2012 Print Name       Date: August 21, 2012      

 

   Page 8 of 8   